Citation Nr: 0933402	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  99-22 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The Veteran had active military service from December 1969 to 
March 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  Subsequently, jurisdiction over this 
case was transferred to the RO in Lexington, Kentucky.  

This case was previously before the Board in October 2006, 
wherein the Board remanded the Veteran's claim of entitlement 
to service connection for additional development and due 
process consideration and then returned to the Board for 
appellate consideration.

A May 2008 Board decision denied the Veteran's claim of 
entitlement to service connection for a psychiatric 
disability.  The Veteran appealed the May 2008 Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  By an Order dated March 2009, the Court granted a 
Joint Motion to remand the issue of entitlement to service 
connection for a psychiatric disability.  That Order served 
to vacate the Board's May 2008 decision.

The Veteran was afforded a hearing at the Louisville RO, in 
June 2007, before a Veterans Law Judge (VLJ) that is no 
longer employed by the Board.  Consequently, in February 
2008, the Board advised the Veteran by letter that the law 
requires that the VLJ who conducts a Board hearing on appeal 
must participate in any decision on that appeal.  38 C.F.R. § 
20.707 (West 2002).  In addition, the Veteran was asked 
whether he desired to have a new Board hearing.  In March 
2008, the Veteran indicated that he did not want another 
hearing on this matter.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

Clear and unmistakable evidence establishes that a 
personality disorder manifested by depression, suicidal 
thoughts, poor impulse control and low frustration tolerance 
was diagnosed and unresolved prior to service, and clear and 
unmistakable evidence establishes that such psychiatric 
impairment did not undergo chronic increase in service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in July 2003, February 
2005, and October 2005, from the agency of original 
jurisdiction (AOJ) to the appellant.  The letters explained 
the evidence necessary to substantiate the Veteran's claim of 
entitlement to service connection, as well as the legal 
criteria for entitlement to such a benefit.  The letters also 
informed him of his and VA's respective duties for obtaining 
evidence. 

In addition, a January 2007 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided prior 
to the issuance of an initial, appropriate VCAA notice.  
Nevertheless, the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and his claim was readjudicated after 
the appropriate notice.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (a remand is inappropriate where there is no 
possibility of any benefit flowing to the claimant).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA 
post-service treatment and examination.  Additionally, the 
claims file contains the Veteran's own statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record for the time period at issue but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

As previously indicated, VA opinions and clinical 
examinations with respect to the issue of entitlement to 
service connection have been obtained.  See 38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA opinions and clinical examinations obtained in 
this case are more than adequate, as they are predicated on a 
full reading of the medical records in the Veteran's claims 
file and the reported medical history considered by this 
examiner was consistent with that contained in the claims 
folder.  The examiners considered all of the pertinent 
evidence of record, to include service treatment records and 
VA treatment records, and the statements of the appellant, 
and provided a complete rationale for the opinions stated, 
relying on and citing to the records reviewed.  In addition, 
consideration of the Veteran's current disability status was 
made in view of the Veteran's medical history, as required by 
38 C.F.R. §§ 4.1 and 4.2 (2008), and, where appropriate, 
clinical findings pertinent to the schedular criteria were 
obtained upon examination.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - Generally 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Aggravation

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his or her 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service, and was not aggravated by 
such service.  See 38 U.S.C.A. § 1111.

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) were amended effective May 4, 2005 (See 70 Fed. 
Reg. 23029 (May 4, 2005)) and are now consistent with 
38 U.S.C.A. § 1111.

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the pre-existing condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a pre-existing injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation.  

Analysis

In written statements, and at his Board hearing, the Veteran 
asserted that, while he was hospitalized for depression prior 
to service, he is entitled to service connection for a 
psychiatric disorder because his psychiatric disorder was 
permanently aggravated by service.  Based on the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a psychiatric disability, so it must 
be denied.  38 C.F.R. § 3.102.

The initial question is whether psychiatric disability was 
noted at the time of examination for entrance into service.  
In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court 
indicated that the presumption of soundness attaches only 
where there has been an induction medical examination, and 
where a disability for which service connection is sought was 
not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that a history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1) (2008).  An October 1968 enlistment examination 
did not note any psychiatric disability.  The presumption of 
soundness attaches where there has been an induction 
examination during which the disability for which the veteran 
later seeks service connection was not detected.  As such, 
the Board finds that the presumption of soundness at entrance 
attaches.  

To rebut the presumption of sound condition under 38 U.S.C. 
§ 1111 and 38 C.F.R. § 3.304, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.  38 U.S.C. § 1111 requires VA to bear the burden of 
showing the absence of aggravation.  

A clinical record, dated in February 1967, associated with 
the claims file, reveals that the Veteran was hospitalized at 
private medical facilities in October 1966 and February 1967 
for a behavioral problem, depression, suicidal thoughts, poor 
impulse control and low frustration tolerance.  The diagnosis 
on hospital discharge in February 1967 was "passive 
aggressive, passive aggressive type."  The reporting 
physician recommended psychotherapy.  

In view of the foregoing, the Board finds that the first 
prong of the rebuttal standard, that clear and unmistakable 
evidence establish the existence of disability prior to 
service, has been met.  The Board notes that the Joint Motion 
for remand indicated that the Board should define what 
psychiatric disability existed prior to service.  (See Joint 
Motion for Remand at p. 3).  In this regard, the Board finds 
that the medical evidence of record clearly and unmistakably 
shows that the pre-existing psychiatric disability was the 
diagnosed personality disorder "passive aggressive, passive 
aggressive type," manifested by depression, suicidal 
thoughts, poor impulse control and low frustration tolerance.  
As psychotherapy was recommended on hospital discharge in 
February 1967, the disability is clearly and unmistakably 
shown to not have been acute and resolved prior to entrance 
to service.  The record does not contain an opinion from any 
health professional stating that the Veteran did not have a 
psychiatric disability prior to service.  In view of the 
foregoing, the Board finds that competent evidence of record 
clearly and unmistakably shows that the Veteran had 
psychiatric impairment of diagnosed personality disorder 
"passive aggressive, passive aggressive type," manifested 
by depression, suicidal thoughts, poor impulse control and 
low frustration tolerance, prior to service.  38 U.S.C.A. 
§ 1111.

The Board will next consider whether there is clear and 
unmistakable evidence that the pre-existing psychiatric 
impairment was not aggravated in service.

A January 1970 service treatment record indicates that the 
Veteran was referred to the neuropsychiatry clinic with a 
provisional diagnosis of suicidal gesture, impulsive behavior 
disorder, and severe immaturity.  At the January 1970 
treatment, examination revealed only that the Veteran was 
mildly anxious with a normal affect.  The examiner 
specifically noted that the Veteran showed no evidence of 
neurosis, psychosis, or organic brain pathology.  Following 
examination and a review of the Veteran's medical history 
(wherein the Veteran indicated that he had been hospitalized 
prior to service) the diagnosis was inadequate personality 
that existed prior to service; it was recommended that the 
Veteran be administratively discharged due to unsuitability.  

Further, the Veteran's first post-service psychiatric 
treatment of record, dated in July 1975, reveals that the 
Veteran was hospitalized after reporting that he felt 
depressed, lonely, and slightly suicidal.  Diagnoses during 
the hospitalization included schizophrenia, manic-depressive, 
and passive-aggressive personality.  A review of the records 
associated with the June 1975 to August 1975 hospitalization 
make only passing references to his military service, and 
there is no mention of the Veteran's active service as being 
responsible for aggravating the Veteran's pre-existing 
psychiatric disability.  Thus, not only did years pass before 
the Veteran sought treatment for this disability, the fact of 
his military service was hardly even mentioned.  See Savage, 
supra (requiring medical evidence of chronicity and 
continuity of symptomatology).  

In view of the foregoing, the Board finds that the second 
prong of the rebuttal standard has also been met and that 
clear and unmistakable evidence of record also shows that the 
pre-existing psychiatric impairment was not aggravated by 
service.  38 U.S.C.A. § 1111.  While service medical records 
reflect that the Veteran was seen in January 1970 for 
psychiatric problems, to include a suicide gesture and 
impulsive behavior, the Board finds that such symptoms are 
essentially the same as demonstrated prior to service.  As 
such, clear and unmistakable evidence establishes the 
existence of no change, and hence, no aggravation, of the 
pre-existing personality disorder, manifested including by 
suicidal thought and impulsive behavior, during service, when 
viewed in the context of the record as a whole.  

In view of the foregoing, the Board finds that clear and 
unmistakable evidence of record establishes that psychiatric 
impairment, a personality disorder manifested including by 
depression, impulsive behavior and suicidal ideation, existed 
prior to service and was not aggravated by service.  38 
U.S.C. § 1111.  As such, the presumption of soundness on 
induction is rebutted.  The Board will now consider whether 
the pre-existing psychiatric impairment was aggravated by 
service pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.

The law provides that, if a pre-existing disorder is 
established, the veteran cannot bring a claim for service 
incurrence for that disorder, but the veteran may bring a 
claim for service-connected aggravation of that disorder.  In 
that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. 
§ 3.306 apply, and the burden falls on the veteran to 
establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  The Court, in Maxson v. West,  12 
Vet.App. 453, 459-60 (1999), held the burden is on the 
appellant to show aggravation in service of preexisting 
disease or injury, including evidence of permanent increase 
of disability.  The burden is not on the Government, at least 
where a defect, infirmity or disorder was established to have 
existed prior to service, to show by clear and unmistakable 
evidence that there has not been any aggravation of the 
appellant's conditions during service.  Adams v. West, 13 Vet 
App 453  (2000).  

The Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by active military 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).  
Temporary flare-ups of a pre-existing disorder during 
service, without evidence of a worsening of the underlying 
condition, do not constitute aggravation.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  If a presumption of 
aggravation under section 1153 arises, due to an increase in 
a disability in service, the burden shifts to the government 
to show a lack of aggravation by establishing "that the 
increase in disability is due to the natural progress of the 
disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; 
Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 
1096 (Fed. Cir. 2004).

As noted above, while the veteran was seen in service in 
January 1970 for psychiatric problems, to include a suicidal 
gesture, he was thereafter noted to be only mildly anxious, 
with a normal affect, and no psychiatric pathology.  Further, 
the record reflects that no psychiatric impairment was noted 
on separation examination, and that subsequent to service, he 
did not seek psychiatric treatment until 1975.  The absence 
of treatment until years subsequent to service may be 
considered as one factor in rebutting any presumption of 
aggravation.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

As for medical opinions suggesting that the veteran's 
psychiatric disability was aggravated by active service, a 
May 1999 statement from a private clinical social worker 
(W.J.G.) noted that it was probable that the veteran's prior 
psychological condition could have been aggravated by his 
reported experiences in the Navy.

A letter dated in August 2002 from the veteran's private 
psychiatrist and psychiatric social worker noted that it was 
probable that the veteran's prior psychological condition 
could have been exacerbated by his reported traumatic 
experience in the Navy, which might also be negatively 
influencing his current functioning.

In a March 2004 VA examination report (and October 2005 
addendum) the examiner noted that while it appeared that the 
veteran's experience in service aggravated his psychiatric 
symptoms (that had been present in 1967), by the time of his 
January 1970 referral to the Navy Hospital he was largely 
asymptomatic.  The examiner concluded that there was not any 
evidence of permanent aggravation of either his depressive 
symptoms or his personality disorder symptoms by in-service 
stressors or events.  The examiner also noted that the 
veteran's psychiatric complaints in 1975 (the first post-
service psychiatric treatment of record) were unrelated to 
any reported inservice stressors or events.

A January 2006 letter from the veteran's private 
psychotherapist (R.J.M., LCSW) noted that while it appeared 
probable that the veteran's depression and subsequent bipolar 
disorder were aggravated by stressors during his military 
service, it could not be determined whether those aggravating 
circumstances permanently affected the course of his 
subsequent psychiatric illness.

A November 2006 VA treatment record noted that the veteran's 
Navy experience had exacerbated his disorder (identified as 
being a long history of depression and mania).  

In a January 2008 Veterans Health Administration (VHA) 
advisory medical opinion, the physician commented, in 
pertinent part, as follows:

In 1967, [the veteran] had an argument 
with his father and this resulted in the 
patient complaining of suicidal symptoms 
and having a suicide attempt.  This was 
his initial hospitalization for any type 
of psychiatric disorder.  In 1969-70, 
while in the US Navy, the patient 
complained of being picked upon by his 
crewmates and having feelings of 
depression.  At that time, the patient 
had a very serious suicide attempt that 
involved his ingesting a lethal dose of 
benzodiazepine medication.  Thereafter, 
almost all subsequent treatment 
diagnoses, and causes for hospitalization 
involved depression as a component 
symptom.  It appears, for unknown 
reasons, the patient's depressive 
symptoms and suicide attempt in the 
military were a hallmark of a subsequent 
long history of chronic mental illness 
involving chronic depression plus other 
psychiatric symptoms.  Although it is 
impossible to state that the patient's 
experiences and symptoms in the Navy 
aggravated his pre-existing psychiatric 
state, it is clear that the 
hospitalization and symptoms that 
occurred in the military marked the 
beginning of recurrent symptoms that 
required treatment, hospitalization or 
both up to the current time.

As for the aforementioned medical opinions, the Board finds 
that the January 2006 letter from the veteran's private 
psychotherapist, and the January 2008 VA examiner's opinions, 
while detailed and comprehensive, failed to indicate that the 
veteran's pre-existing psychiatric problems chronically 
worsened as a result of his military service.  As for the May 
1999, August 2002, and November 2006 opinions, they were 
either couched in conditional terms or were not based on the 
evidence of record.  In particular, none of the three 
opinions (May 1999, August 2002, and November 2006) favorable 
to the veteran noted or discussed that the veteran had not 
sought treatment for psychiatric problems until years 
following service.

Greater weight may be placed on one physician's opinion over 
another depending on factors such as the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Further, the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177 (180) (1995).

With these considerations in mind, the Board finds that the 
May 1999, August 2002, and November 2006 opinions, to the 
extent that they are favorable to the veteran, have less 
probative value than the March 2004 VA (and October 2005 
addendum) examiner's opinion.  The Board notes that the March 
2004 VA examiner provided a review of the veteran's service 
medical records, and noted in detail the veteran's inservice 
treatment, including the fact that no Axis I disability was 
diagnosed in service.  Further, the March 2004 VA examiner 
provided a rationale for his opinion and noted the delay in 
objective demonstration of psychiatric treatment subsequent 
to service, a fact not noted by the other opinions.  In 
short, the March 2004 VA examiner's opinion was based not 
only upon a contemporaneous examination of the veteran, but 
upon a review of prior clinical records, and essentially 
reflected the use of clinical data to support the opinion.

While the Board does not doubt the sincerity of the Veteran's 
belief regarding the disability on appeal, and the Veteran's 
statements and Board hearing testimony in this regard have 
been reviewed, the Veteran is not competent to offer evidence 
which requires medical knowledge, such as the question of 
whether a chronic disability is currently present or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).   Furthermore, while the Board does not 
dispute these statements, little probative weight can be 
assigned to such statements, in light of the absence of any 
corroborating medical evidence supporting the assertions.  In 
particular, the Board notes that competency of evidence must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").  As such, in the 
absence of any evidence to the contrary, the Board concludes 
that the contemporaneous evidence of record fails to show 
that the Veteran's psychiatric disability was chronically 
aggravated while the Veteran was on active service.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit more favorable determination.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


